IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE A. BRIGHT, ET AL.,                NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3601

HANCOCK BANK, AS
ASSIGNEE OF THE FEDERAL
DEPOSIT INSURANCE
CORPORATION AS RECEIVER
OF PEOPLES FIRST
COMMUNITY BANK,

      Respondent.

___________________________/

Opinion filed November 12, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Rev. James T. Golden, Bradenton, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      DISMISSED.

BENTON, ROBERTS, and RAY, JJ., CONCUR.